MORGAN, J.,
Concurring.
I concur in the conclusion reached in the foregoing opinion and base my action in. so doing solely upon the ground that the land sought to be sold to satisfy-appellant’s judgment has not been shown to be the separate property of the respondent, Edna A. Chaney. In fairness to the learned trial judge it may be stated that this point was not raised in his court; neither was it urged upon appeal. The only contentions of appellant here are (1) that the best evidence was not produced to prove that Mrs. Chaney received the money from her father with which the land was purchased, and (2) that she is estopped from claiming the property as her own.
"While it is the rule that the best evidence of which a case is susceptible should be produced and if documentary evidence exists oral testimony to prove the facts therein disclosed should not be received, it does not follow that the court *86committed error in receiving the testimony of Mrs. Chaney that she received the money from her father with which the land was purchased. The record of her testimony upon this point is as follows:
“Q. How much money did you pay down at the time this land was purchased?
“A. Two thousand dollars.
“Q. Fi’om whom did you procure this $2,000?
“A. From my father.
“Q. Had your husband any interest whatever ib this $2,000 you paid for the purchase of this land ?
“A. None whatever.”
It will be observed that no objection was made to any of the foregoing questions, and certainly it is not the duty of a trial court to stop the examination of a witness and make an objection for a litigant, nor can it well be imagined how the court could know that better evidence existed. In the absence of an objection the testimony of Mrs. Chaney was competent.
Mrs. Chaney’s husband testified as follows:
“Q. Do you know where she got the money to put into that property, $2,000?
“A. I do.
“Q. State where she procured this money.
‘‘Defendant objects as not the best evidence and incompetent. Overruled.
“A. She got it from her father.
“Q. Where did her father live at the time, if you know?
“A. He lived in Harlan, Iowa.
“Q. Is her father living now?
“A. He is.
‘ ‘ Q. How was that money procured, if you know ?
“A. You mean .how she'got it?
“Q. Yes, whether by a letter to her father and what response her father made and what inclosures were made.
“A. We first spoke of it we were home on a visit there, and her and her mother talked it over and figured to let her *87have the money to invest in land; that was the way it came up, and after we got home they sent it to her.
“Q. Do you know of your own knowledge of the transfer of the identical money that your wife got from her father to the payment of this Bans deed?
“A. It came in two drafts.
“Q. State what you know in reference to the transfer of this identical money in payment of this land.
“A. It came in the form of two drafts, one for $2,000 and the other for $1,000, and it was deposited in the Payette National Bank and cheeked out from there.”
Mrs. Chaney’s father made a deposition which was read into the record and in which he testified as follows:
‘ ‘ Q. State if you furnished the said Edna A. Chaney, plaintiff herein, with any money in the month of March or April, 1911, and if so how much money you did furnish her and for what purpose.
“A. I furnished said—
“Defendant objects for the reason that it is not the best evidence and incompetent. Overruled.
“A. I furnished said Edna A. Chaney, plaintiff herein, with the sum of $3,000 in March or April, 1911, for the purpose of buying land in Payette, Idaho.
“Q. State if the money so furnished said Edna A. Chaney, plaintiff herein, was a loan from you to her, or if said money was by way of an advancement to her, as one of your children.
“Defendant objects as incompetent, irrelevant and immaterial. Overruled.
“A. The money so furnished by me to said Edna A. Chaney, plaintiff herein, was a loan from me to her, and was not by way of an advancement to her as one of my children.
“Q. State for what purpose the said Edna A. Chaney wanted this money you furnished her, if you know.
“A. Edna A. Chaney wanted this money for the purpose of buying land at Payette, Idaho.
‘ ‘ Q. State how you transmitted this money to the said Edna A. Chaney, whether by draft or otherwise; state fully.
*88“A. I transmitted said money by mail in the form of two bank drafts, one for $2,000 and the other for $1,000; one of these I procured at the Shelby County State Bank and the other at the Harlan Bank, both at Harlan, Iowa. ’ ’
It will be observed that the only objection made to questions propounded to the husband and to the father of Mrs. Chaney were made to questions of a preliminary nature; that they were prematurely made and properly overruled, and that no objection was made at the proper time nor was any motion made to strike the testimony when it was disclosed that documentary evidence existed. Clearly no error was committed in the admission of this proof.
The record discloses that when the land in question was purchased the deed was, by mistake, so drawn as to convey it to the husband instead of the wife; that the deed was delivered to the husband and he took it home and placed it among his valuable papers, and that a week or more thereafter Mrs. Chaney discovered the mistake and directed his attention to it, which was the first knowledge he had that a mistake had been made. Upon this point Mr. Chaney testified:
“Q. You reported to your wife that the Bans deed had been made out to you instead of her, did you not?
“A. She called my attention to it.
“Q. She discovered the mistake, then, before you discovered it ?
“A.. Yes.
‘ ‘ Q. How long was it after the deed had been executed, if you remember — I or 5 months?
“A. No, sir; it wasn’t more than ten days or such a matter, I don’t know just exactly the-time; I didn’t keep track of it; it was just shortly afterward. ’ ’
This testimony was fully corroborated by that of Mrs. Chaney, and it is uncontradicted.
The documentary eyidence introduced shows that the deed was made, executed and delivered on April 27, 1911, and that the representations made by Chaney to the agent of Dun & Co., whatever they may have been, were made May 1, 1911, *89three days after the delivery of the deed, at which time, as clearly appears from the record as above stated, neither Chaney nor his wife had knowledge that the deed contained his name instead of hers as grantee. Clearly Mrs. Chaney cannot be held to be estopped by the mistake of the grantor in the deed, of which mistake she had no knowledge, and it is not contended she knew her husband represented the property to be his own, and he denies that he did so.
Since it is not contended, and cannot be successfully maintained, that any act or omission upon. Mrs. Chaney’s part misled appellant into extending credit to her husband or into doing anything else to its injury, I have reached the conclusion that the doctrine of estoppel has no application to this case, and that the only reason for reversing the judgment of the trial court is that the evidence fails to show the land in question to be the separate property of the respondent, Edna A. Chaney.